Exhibit 10.d

 

SECOND AMENDED AND RESTATED INTERCREDITOR AGREEMENT

 

SECOND AMENDED AND RESTATED INTERCREDITOR AGREEMENT dated as of September 1,
2004, by and among CITIBANK, N.A., a national banking association, as agent
(together with its successors and assigns, the “Program Agent”) for the banks
and other financial institutions (the “Purchasers”) from time to time party to
the Receivables Purchase Agreement (as hereinafter defined), CROWN HOLDINGS,
INC., a Pennsylvania corporation, (“Crown Holdings”), CROWN CORK & SEAL COMPANY,
INC., a Pennsylvania corporation (“CCSC”) and CROWN INTERNATIONAL HOLDINGS,
INC., a Delaware corporation (“CIH”, and together with Crown Holdings and CCSC,
the “Parent Undertaking Parties”, and each, individually, a “Parent Undertaking
Party”), CROWN CORK & SEAL RECEIVABLES (DE) CORPORATION, a Delaware corporation
(the “Seller”), CROWN CORK & SEAL USA, INC., a Delaware corporation formerly
known as Crown Cork & Seal Company (USA), Inc. (“Crown USA”), CROWN RISDON USA,
INC., a Delaware corporation formerly known as Risdon-AMS (USA), Inc.
(“Risdon”), CROWN ZELLER USA, INC., a Delaware corporation formerly known as
Zeller Plastik, Inc. (“Zeller”) and CITICORP NORTH AMERICA, INC., a New York
banking corporation, as administrative and U.S. collateral agent (together with
its successors and assigns, the “Bank Agent”) for the banks and other financial
institutions (the “Lender Parties”) from time to time party to the Bank Loan
Documents (as hereinafter defined).

 

PRELIMINARY STATEMENTS

 

1. The Program Agent, each Parent Undertaking Party, the Seller, Crown USA,
Risdon, Zeller and Citicorp North America, Inc., as administrative agent and
collateral agent under the Credit Agreement dated as of February 26, 2003 among
Crown Americas, Inc. (f/k/a Crown Cork & Seal Americas, Inc.), Crown European
Holdings S.A., the Parent Undertaking Parties, certain subsidiaries of the Crown
Holdings party thereto, Citicorp North America, Inc., as administrative agent,
Citibank International plc., as U.K. administrative agent and the banks and
other financial institutions from time to time party thereto as amended,
supplemented or otherwise modified through the date hereof (the “Existing Bank
Credit Agreement”), are parties to that certain Amended and Restated
Intercreditor Agreement dated as of December 5, 2003 (the “Existing
Intercreditor Agreement”).

 

2. Crown USA, Risdon and Zeller (collectively, the “U.S. Originators”) have
agreed to sell, transfer and assign to the Seller from time to time, and the
Seller has agreed to purchase from the U.S. Originators from time to time, all
of the right, title and interest of the U.S. Originators in and to the
Receivables (as hereinafter defined) pursuant to a Second Amended and Restated
Receivables Contribution and Sale Agreement dated as of December 5, 2003, as
amended by the First Amendment to Second Amended and Restated Receivables
Contribution and Sale Agreement dated as of the date hereof (such agreement, as
so amended and as the same may from time to time be further amended, amended and
restated, supplemented or otherwise modified, the “Receivables Contribution and
Sale Agreement”), among, inter alia, the U.S. Originators, CROWN Metal Packaging
Canada LP, the Seller and Crown USA as the buyer’s initial servicer.



--------------------------------------------------------------------------------

3. The Purchasers have agreed to purchase from the Seller under a Second Amended
and Restated Receivables Purchase Agreement dated as of December 5, 2003, as
amended by the First Amendment to Second Amended and Restated Receivables
Purchase Agreement dated as of the date hereof (the “RPA First Amendment”; such
agreement, as so amended by the RPA First Amendment and as the same may from
time to time be further amended, amended and restated, supplemented or otherwise
modified the “Receivables Purchase Agreement”) among the Seller, the Program
Agent, the Purchasers and Crown USA, as Servicer, an undivided percentage
ownership interest in the Receivables (as hereinafter defined) together with the
Related Security and Collections (each as hereinafter defined).

 

4. As of the date hereof, all loans outstanding under, and all other amounts due
in respect of, the Existing Bank Credit Agreement have been repaid in full (or
satisfactory arrangements made for such repayment) and the commitments
thereunder have been permanently terminated in connection with the consummation
of the transactions evidenced or contemplated by the Credit Agreement dated as
of the date hereof among Crown Americas, Inc. (f/k/a Crown Cork & Seal Americas,
Inc.), Crown European Holdings S.A., Crown Holdings and each other Parent
Undertaking Party, certain other subsidiaries of Crown Holdings party thereto,
the Bank Agent, Citibank International plc, as U.K. administrative agent and the
banks and other financial institutions from time to time party thereto (such
agreement, as the same may from time to time be amended, amended and restated,
supplemented or otherwise modified, including, without limitation, by any
“Joinder Agreement” (as defined therein), the “Bank Credit Agreement”).

 

5. To secure certain obligations under the Bank Loan Documents (as hereinafter
defined), the U.S. Originators and the other U.S. Loan Parties (as hereinafter
defined) have each granted to the Bank Agent, for the benefit of the Secured
Parties (as hereinafter defined) and pursuant to the Security Agreement (as
hereinafter defined), a security interest in certain collateral, including but
not limited to certain inventory of the U.S. Originators.

 

6. It is a condition precedent to the effectiveness of the RPA First Amendment
and the Bank Credit Agreement that the parties hereto enter into this Agreement.

 

7. The parties hereto have agreed to amend and restate the Existing
Intercreditor Agreement in its entirety and to enter into this Agreement to set
forth provisions regarding the allocation of priorities in, and the enforcement
of remedies with respect to, the Purchased Property (as hereinafter defined) and
with respect to the Senior Loan Collateral (as hereinafter defined).

 

-2-



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, and for other good and valuable consideration,
receipt of which is hereby acknowledged, it is hereby agreed as follows:

 

ARTICLE 1

DEFINITIONS

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following
capitalized terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined). The term
“Agreement” shall mean this Intercreditor Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Bank Claim” means all of the indebtedness, obligations and other liabilities of
the Loan Parties arising under, or in connection with, the Bank Loan Documents
including, but not limited to, all sums now or hereafter lent or advanced to or
for the benefit of the Loan Parties thereunder, any interest thereon, any
reimbursement obligations, fees or expenses due thereunder, and any costs of
collection or enforcement.

 

“Bank Collateral” means all property and interests in property now owned or
hereafter acquired by any U.S. Originator or other Loan Party in or upon which a
security interest, lien or mortgage is granted by any U.S. Originator or other
Loan Party to the Bank Agent under any of the Bank Loan Documents.

 

“Bank Loan Documents” has the meaning ascribed to the term “Loan Documents” in
the Bank Credit Agreement.

 

“Business Day” has the meaning ascribed to such term in the Receivables Purchase
Agreement.

 

“Certificate” has the meaning ascribed to such term in the Receivables Purchase
Agreement.

 

“Claim” means the Bank Claim or the Purchaser Claim, as applicable.

 

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds of such Receivable, including, without limitation, (i) all
cash proceeds of the Related Security with respect to such Receivable, and (ii)
any Collections of such Receivable deemed to have been received, and actually
paid, pursuant to the Receivables Purchase Agreement.

 

“Company Claim” means all of the indebtedness, obligations and other liabilities
of the Seller to any U.S. Originator arising under, or in connection with, the
Receivables Contribution and Sale Agreement, including, but not limited to,
obligations evidenced by any Subordinated Note, and any costs of collection or
enforcement.

 

“Consent and Agreement” has the meaning ascribed to such term in the Receivables
Purchase Agreement.

 

-3-



--------------------------------------------------------------------------------

“Enforcement” means, collectively or individually, for (i) the Program Agent on
behalf of the Purchasers to declare, following the occurrence of an Event of
Termination, the “Commitment Termination Date” to have occurred, and to cease
the reinvestment of Collections in the purchase of Receivables, under the
Receivables Purchase Agreement, or (ii) the Requisite Lenders or the Bank Agent
to demand payment in full of or accelerate the indebtedness of any Loan Party
under the Bank Loan Documents.

 

“Enforcement Notice” means a written notice delivered in accordance with Section
2.05 hereof, which notice shall (i) if delivered by the Program Agent, state
that the “Commitment Termination Date” has occurred under the Receivables
Purchase Agreement following the occurrence of an Event of Termination, specify
the nature of such Event of Termination and announce that an Enforcement Period
has commenced and (ii) if delivered by the Bank Agent, state that an Event of
Default or Event of Termination (as defined in the Bank Credit Agreement) has
occurred, specify the nature of such event and announce that an Enforcement
Period has commenced.

 

“Enforcement Period” means the period of time following the receipt by the Bank
Agent or the Program Agent of an Enforcement Notice delivered by the other of
them until the earliest of the following: (1) the Purchaser Claim has been paid
and satisfied in full in cash, in the case of an Enforcement Notice delivered by
the Program Agent; (2) the Bank Claim has been paid and satisfied in full in
cash, in the case of an Enforcement Notice delivered by the Bank Agent; and (3)
the parties hereto agree in writing to terminate the Enforcement Period.

 

“Event of Default” has the meaning ascribed to such term in the Bank Credit
Agreement.

 

“Event of Termination” has the meaning ascribed to such term in the Receivables
Purchase Agreement.

 

“Fee Letter” has the meaning ascribed to such term in the Receivables Purchase
Agreement.

 

“Loan Parties” has the meaning ascribed to such term in the Bank Credit
Agreement.

 

“Lock-Box Agreement” has the meaning ascribed to such term in the Receivables
Purchase Agreement.

 

“Lock-Box Account” has the meaning ascribed to such term in the Receivables
Purchase Agreement.

 

“Lock-Box Bank” has the meaning ascribed to such term in the Receivables
Purchase Agreement.

 

-4-



--------------------------------------------------------------------------------

“Master Assignment Agreement” has the meaning ascribed to such term in the
Receivables Purchase Agreement.

 

“Obligor” has the meaning ascribed to such term in the Receivables Purchase
Agreement.

 

“Parent Undertaking” means an undertaking, substantially in the form of Exhibit
I to the Receivables Purchase Agreement, by the Parent Undertaking Parties in
favor of the Program Agent and the other Indemnified Parties (as defined in the
Receivables Purchase Agreement), as such undertaking may from time to time be
amended, amended and restated, supplemented or otherwise modified.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision of agency thereof.

 

“Pledged Seller Stock” means any shares of capital stock or other ownership
interests in the Seller that are pledged for the benefit of the Loan Parties
under the U.S. Pledge Agreement or any other Bank Loan Document.

 

“Program Documents” means the Receivables Purchase Agreement, the Master
Assignment Agreement, the Certificate, the Receivables Contribution and Sale
Agreement, the Parent Undertaking, the Subordinated Notes, the Lock-Box
Agreements, the Consent and Agreement and the Fee Letter.

 

“Purchased Property” means (i) the Purchased Receivables and (ii) each Lock-Box
Account.

 

“Purchased Receivables” means now or hereafter existing Receivables, Related
Security and Collections in respect thereof and any other proceeds in respect of
Related Security, sold or purported to be sold by the U.S. Originators, or any
of them, to the Seller under the Receivables Contribution and Sale Agreement.

 

“Purchaser Claim” means all obligations of the U.S. Originators to the Seller
and of the U.S. Originators and the Seller and, so long as Crown USA or any of
its Affiliates is the Servicer, the Servicer to the Program Agent and the
Purchasers arising under, or in connection with, the Program Documents and of
the Obligors arising under the Purchased Receivables, including, but not limited
to obligations for Collections received, deemed Collections, yield, interest,
indemnifications and fees, costs and expenses thereunder, and any costs of
collection or enforcement.

 

“Receivable” has the meaning ascribed to such term in the Receivables Purchase
Agreement.

 

-5-



--------------------------------------------------------------------------------

“Records” means all Contracts (as defined in the Receivables Purchase Agreement)
and other documents, books, records and other information (including, without
limitation, computer programs, tapes, disks, punch cards, data processing
software and related property and rights) maintained with respect to the
Receivables and the related Obligors.

 

“Related Security” has the meaning ascribed to such term in the Receivables
Purchase Agreement.

 

“Requisite Lenders” has the meaning ascribed to such term in the Bank Credit
Agreement.

 

“Responsible Officer” of any corporation, partnership or other entity means any
officer of such corporation, partnership or other entity responsible for the
administration of the obligations of such corporation, partnership or other
entity in respect of this Agreement.

 

“Returned Goods” means all right, title and interest of any U.S. Originator or
the Seller, as applicable, in and to returned, repossessed or foreclosed goods.

 

“Returned Goods Lien” has the meaning ascribed to such term in Section 2.01(a).

 

“Secured Parties” has the meaning ascribed to such term in the Security
Agreement.

 

“Security Agreement” means the U.S. Security Agreement dated as of the date
hereof among the U.S. Loan Parties and the Bank Agent, as amended, supplemented
or otherwise modified from time to time.

 

“Senior Loan Collateral” means the portion of Bank Collateral that does not
constitute Purchased Property.

 

“Servicer” means Crown USA and such successor servicer as is designated by the
Program Agent as a replacement servicer under Section 6.01 of the Receivables
Purchase Agreement.

 

“Subordinated Note” has the meaning ascribed to such term in the Receivables
Contribution and Sale Agreement.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

 

“Unsold Receivables” means accounts receivable of the Loan Parties other than
the Purchased Receivables.

 

“U.S. Loan Parties” has the meaning ascribed to such term in the Bank Credit
Agreement.

 

-6-



--------------------------------------------------------------------------------

“U.S. Pledge Agreement” has the meaning ascribed to such term in the Bank Credit
Agreement.

 

SECTION 1.02. References to Terms Defined in the Program Documents and the Bank
Loan Documents. Whenever in Section 1.01 a term is defined by reference to the
meaning ascribed to such term in any of the Program Documents or the Bank Loan
Documents, then, unless otherwise specified herein, such term shall have the
meaning ascribed to such term in the Program Documents or Bank Loan Document, as
the case may be, as in existence on the date hereof, without giving effect to
any amendments of such term as may hereafter be agreed to by the parties to such
documents, unless such amendments comply with Section 2.16.

 

ARTICLE 2

INTERCREDITOR PROVISIONS

 

SECTION 2.01. Priorities with Respect to Purchased Property. (a) Notwithstanding
any provision of the UCC or any other applicable law or any of the Bank Loan
Documents or the Program Documents, the Bank Agent hereby agrees that, upon the
sale or other transfer of an interest in any Receivable by any of the U.S.
Originators to the Seller, any lien, claim, encumbrance, security interest or
other interest or right acquired by the Bank Agent or any Secured Party in such
Receivable and proceeds thereof (other than the proceeds of such sale or other
transfer by the U.S. Originators to the Seller) shall automatically and without
further action cease and be released and the Bank Agent and the Secured Parties
shall have no lien, claim, encumbrance, security interest or other interest or
right therein; provided, however, that nothing in this Section 2.01 shall be
deemed to constitute a release by the Bank Agent of: (i) its lien on and
security interest in the proceeds received by the U.S. Originators from the
Seller or to which the U.S. Originators are entitled from the Seller for the
sale of the Receivables (including, without limitation, cash payments made by
the Seller and any Subordinated Note issued by the Seller in favor of an U.S.
Originator, each in connection with such sales); (ii) any lien, claim,
encumbrance, security interest or other interest or right the Bank Agent has in
any Unsold Receivables and the proceeds thereof, including, without limitation,
Collections of Unsold Receivables and Related Security therefor; (iii) any lien,
claim, encumbrance, security interest or other interest or right the Bank Agent
may have in any Subordinated Note; and (iv) any lien, claim, encumbrance,
security interest or other interest or right (collectively, a “Returned Goods
Lien”) the Bank Agent may have in any Returned Goods.

 

(b) All interests of the Purchasers in Returned Goods under the Program
Documents shall in all respects be junior and subordinate to any Returned Goods
Lien in such Returned Goods, except that during any period in which an Event of
Termination under the Receivables Purchase Agreement shall have occurred and be
continuing, such Returned Goods Lien shall be junior and subordinate to all
interests of the Purchasers under the Program Documents in any Returned Goods
which have not been commingled with Senior Loan Collateral. As among the
Purchasers on the one hand and the Bank Agent on the other hand, all proceeds of
any Returned Goods shall be distributed first to the party whose position is
designated as senior in the preceding sentence and second to the party whose
position is designated as junior in the preceding sentence.

 

-7-



--------------------------------------------------------------------------------

(c) The Bank Agent hereby acknowledges that each Subordinated Note is
subordinated to the Purchaser Claim pursuant to the terms of the Program
Documents.

 

SECTION 2.02. Respective Interests in Purchased Property and Senior Loan
Collateral. Except for all rights of access to and use of Records granted to the
Program Agent and the Purchasers pursuant to the Program Documents, the Program
Agent agrees that it does not have and shall not have any security interest in,
lien upon or interest in the Senior Loan Collateral. Except as otherwise
specified in Section 2.01 above, the Bank Agent agrees that it does not have and
shall not have any security interest in, lien upon or interest in the Purchased
Property.

 

SECTION 2.03. Distribution of Proceeds. At all times, all proceeds of Senior
Loan Collateral and Purchased Property shall be distributed in accordance with
the following procedure:

 

(a) Except as otherwise provided in Section 2.04 or Section 2.01(b), (i) all
proceeds of the Senior Loan Collateral shall be paid to the Bank Agent for
application on the Bank Claim until such Bank Claim has been paid and satisfied
in full in cash, and (ii) any remaining proceeds shall be paid to the
appropriate Loan Party or as otherwise required by applicable law.

 

(b) Except as otherwise provided in Section 2.04 or Section 2.01(b), (i) all
proceeds of the Purchased Property shall be paid to the Program Agent for
application in accordance with the terms of the Receivables Purchase Agreement
against the Purchaser Claim until such Purchaser Claim has been paid and
satisfied in full in cash, and (ii) any remaining proceeds shall be paid to the
Seller or as otherwise required by applicable law, provided, however, that the
Seller and each U.S. Originator hereby agrees that, following notice to the
Program Agent that an Event of Default has occurred and is continuing under the
Bank Loan Documents, all such remaining proceeds which, pursuant to the Program
Documents, are to be paid by the Seller to any U.S. Originator for application
against the Company Claim shall be paid directly on behalf of such U.S.
Originator to the Bank Agent for application against the Bank Claim before being
paid to such U.S. Originator.

 

SECTION 2.04. Lock-Box Accounts. (a) The Program Agent hereby acknowledges (i)
that the U.S. Originators will deliver to the Bank Agent each Subordinated Note
as security for the Bank Claim and (ii) that, following notice to the Program
Agent that an Event of Default has occurred and is continuing under the Bank
Loan Documents, the Bank Agent shall be entitled to Collections of Unsold
Receivables which may be deposited in the Lock-Box Accounts. The Program Agent
agrees, following such notice, to notify (in such form as is provided by the
Bank Agent and is reasonably acceptable to the Program Agent) the Lock-Box Banks
of the Bank Agent’s interest in and to such Lock-Box Accounts, in order to
perfect the Bank Agent’s interest in such Lock-Box Accounts.

 

-8-



--------------------------------------------------------------------------------

(b) The U.S. Originators, the Seller, the Program Agent and the Bank Agent
hereby agree that all Collections or other proceeds received on account of
Purchased Property shall be paid or delivered to the Program Agent for
application in accordance with the terms of the Receivables Purchase Agreement
against the Purchaser Claim and that, following notice from the Bank Agent that
an Event of Default has occurred and is continuing under the Bank Loan
Documents, all Collections or other proceeds received on account of Unsold
Receivables shall be paid or delivered to the Bank Agent for application against
the Bank Claim until the same shall have been paid in full in cash. For purposes
of determining whether specific Collections have been received on account of
Purchased Property or on account of Unsold Receivables, the parties hereto agree
as follows:

 

(i) All payments made by an Obligor which is obligated to make payments on
Purchased Receivables but is not obligated to make any payments on Unsold
Receivables shall be conclusively presumed to be payments on account of
Purchased Receivables, and all payments made by an Obligor which is obligated to
make payments on Unsold Receivables but is not obligated to make any payments on
Purchased Receivables shall be conclusively presumed to be payments on account
of Unsold Receivables.

 

(ii) All payments made by an Obligor which is obligated to make payments with
respect to both Purchased Receivables and Unsold Receivables shall be applied
against the specific Receivables, if any, which are designated by such Obligor
by reference to the applicable invoice as the Receivables with respect to which
such payments should be applied. In the absence of such designation after
reasonable efforts by the U.S. Originators to obtain such designation, such
payments shall be applied against the oldest outstanding Receivables or portion
thereof owed by such Obligor to the extent in each case that such Receivable or
portion thereof is not in dispute.

 

(c) The Program Agent agrees that it will not cause the Servicer to be replaced
by a successor servicer unless such successor servicer has acknowledged the
terms of this Agreement and agreed to be bound hereby.

 

SECTION 2.05. Enforcement Actions. (a) Each of the Bank Agent and the Program
Agent agrees to use reasonable efforts to give an Enforcement Notice to the
Program Agent and the Bank Agent, respectively, prior to commencement of
Enforcement and further agrees that during the period, if any, between the
giving of such Enforcement Notice and the commencement of Enforcement
thereunder, the party receiving such notice shall have the right (but not the
obligation) to cure the Event of Default or Event of Termination which has
occurred under the Bank Loan Documents or the Program Documents, respectively,
and to which such Enforcement Notice relates. Subject to the foregoing, the
parties hereto agree that during an Enforcement Period:

 

-9-



--------------------------------------------------------------------------------

(i) Subject to any applicable restrictions in the Program Documents, the Program
Agent may take any action to liquidate the Purchased Property or to foreclose or
realize upon or enforce any of the rights of the Program Agent or the Purchasers
with respect to the Purchased Property without the prior written consent of the
Bank Agent, any Secured Party or any other party hereto; provided, however, that
with respect to Returned Goods the Program Agent shall not take any action to
foreclose or realize upon or to enforce any rights it may have with respect to
the Senior Loan Collateral or any Purchased Property constituting Returned Goods
in which the Program Agent or the Purchasers then have an interest junior and
subordinate to a Returned Goods Lien without the prior written consent of the
Bank Agent, unless the Bank Claim shall have been first paid and satisfied in
full in cash.

 

(ii) Subject to any applicable restrictions in the Bank Loan Documents and to
Section 2.05(b), the Bank Agent may, at its option and without the prior written
consent of the other parties hereto, take any action to accelerate payment of
the Bank Claim and to foreclose or realize upon or enforce any of its rights
with respect to (A) the Senior Loan Collateral and (B) any Purchased Property
constituting Returned Goods in which the Program Agent or the Purchasers then
have an interest junior and subordinate to a Returned Goods Lien; provided,
however, that the Bank Agent shall not otherwise take any action to foreclose or
realize upon or to enforce any rights it may have with respect to any of the
Purchased Property (other than such Returned Goods) or any Senior Loan
Collateral constituting Returned Goods in which a Returned Goods Lien is junior
and subordinate to an interest of the Program Agent or the Purchasers in such
Returned Goods without the Program Agent’s prior written consent unless the
Purchaser Claim shall have been first paid and satisfied in full and the Bank
Agent shall apply proceeds of any Purchased Property consisting of Returned
Goods as provided in Section 2.01(b) above.

 

(b) Notwithstanding any provision of the UCC or any other applicable law or any
of the Bank Loan Documents, the Bank Agent hereby agrees that it will not take
any action to enforce any of its rights, powers or remedies arising under the
U.S. Pledge Agreement with respect to the Pledged Seller Stock until such time
as the Purchaser Claim has been paid and satisfied in full in cash.

 

SECTION 2.06. Access to and Use of Collateral. The Program Agent and the Bank
Agent hereby agree that, notwithstanding the priorities set forth in this
Agreement, the Program Agent and the Bank Agent shall have the following rights
of access to and use of the Purchased Property and the Senior Loan Collateral,
respectively:

 

(a) Subject to any applicable restrictions in the Program Documents, the Program
Agent may enter one or more premises of any Parent Undertaking Party, any U.S.
Originator or the Seller, whether leased or owned, at any time during reasonable
business hours, without force or process of law and without obligation to pay
rent or compensation to any Parent Undertaking Party, any U.S. Originator, the
Seller or the

 

-10-



--------------------------------------------------------------------------------

Bank Agent, whether before, during or after an Enforcement Period, and may have
access to and use of all Records located thereon and may have access to and use
of any other property to which such access and use are granted under the Program
Documents, in each case provided that such use is for any purpose permitted
under the Program Documents or for the purposes of enforcing the rights of the
Program Agent and the Purchasers with respect to the Purchased Property.

 

(b) Subject to any applicable restrictions in the Bank Loan Documents and any
Subordinated Note, the Bank Agent may enter one or more premises of any Parent
Undertaking Party or any U.S. Originator, whether leased or owned, at any time
during reasonable business hours, without force or process of law and without
obligation to pay rent or compensation to any Parent Undertaking Party, any U.S.
Originator or the Program Agent, whether before, during or after an Enforcement
Period, and may have access to and use of all Records located thereon, provided
that such use is for any purpose permitted under the Bank Loan Documents or for
the purposes of enforcing the Bank Agent’s rights (i) with respect to the Senior
Loan Collateral and (ii) subject to the limits provided in Section 2.01 above,
with respect to the Purchased Property.

 

SECTION 2.07. Notice of Defaults. The Bank Agent agrees to use reasonable
efforts to give to the Program Agent copies of any notice sent to any Parent
Undertaking Party or any U.S. Originator with respect to the occurrence or
existence of an Event of Default which continues for a period of thirty (30)
consecutive Business Days without there being in effect a waiver thereof or an
agreement forbearing from the exercise of remedies duly executed by the parties
required to do so under the applicable Bank Loan Documents. The Program Agent
agrees to use reasonable efforts to give to the Bank Agent copies of any notice
sent to any Parent Undertaking Party, any U.S. Originator or the Seller with
respect to the occurrence or existence of an Event of Termination which
continues for any period of thirty (30) consecutive Business Days without there
being in effect a waiver thereof or an agreement forbearing from the exercise of
remedies duly executed by the parties required to do so under the applicable
Program Documents. Notwithstanding the foregoing, any failure by any party
hereto to give such notice shall not create a cause of action against any party
failing to give such notice or create any claim or right on behalf of any third
party. In each of the above cases, the party receiving such notice shall have
the right (but not the obligation) to cure the Event of Default or Event of
Termination, as the case may be, which gave rise to the sending of such notice.

 

SECTION 2.08. Agency for Perfection. The Program Agent and the Bank Agent hereby
appoint each other as agent for purposes of perfecting by possession their
respective security interests and ownership interests and liens on the Senior
Loan Collateral (which may include the Subordinated Notes) and Purchased
Property. In the event that the Program Agent obtains possession of any of the
Senior Loan Collateral (to the extent that the Program Agent has been given
written notice that such collateral is Senior Loan Collateral, or a Responsible
Officer of the Program Agent has knowledge that such collateral constitutes
Senior Loan Collateral), the Program Agent shall notify the Bank Agent of such
fact, shall hold such Senior Loan Collateral in trust and, subject to Section
2.01(b) and Section 2.03, shall deliver such Senior Loan

 

-11-



--------------------------------------------------------------------------------

Collateral to the Bank Agent upon request. In the event that the Bank Agent
obtains possession of any of the Purchased Property, the Bank Agent shall notify
in writing the Program Agent of such fact, shall hold such Purchased Property in
trust and, subject to Section 2.01(b), shall deliver such Purchased Property to
the Program Agent upon request.

 

SECTION 2.09. UCC Notices. In the event that any party hereto shall be required
by the UCC or any other applicable law to give notice to the other of intended
disposition of Purchased Property or Senior Loan Collateral, respectively, such
notice shall be given in accordance with Section 3.01 hereof and ten (10) days’
notice shall be deemed to be commercially reasonable.

 

SECTION 2.10. Independent Credit Investigations. None of the Program Agent or
the Bank Agent or any of their respective directors, officers, agent or
employees shall be responsible to the other or to any person, firm or
corporation for the solvency or financial condition of the Parent Undertaking
Parties, the U.S. Originators, the Seller or any Obligor or the ability of the
Parent Undertaking Parties, the U.S. Originators, the Seller or any Obligor to
repay the Purchaser Claim or the Bank Claim, or for the worth of the Purchased
Property or the Senior Loan Collateral, or for statements of any of the Parent
Undertaking Parties, the U.S. Originators or the Seller, oral or written, or for
the validity, perfection, priority, sufficiency or enforceability of the
Purchaser Claim, the Bank Claim, the Program Documents, the Bank Loan Documents,
the Program Agent’s and the Purchaser’s interests in the Purchased Property or
the Bank Agent’s interest in the Senior Loan Collateral or any other collateral.
The Bank Agent and the Program Agent have entered into their respective
agreements with the Parent Undertaking Parties, the U.S. Originators or the
Seller, as applicable, based upon their own independent investigations. Neither
the Bank Agent nor the Program Agent makes any warranty or representation to the
other nor does it rely upon any representation of the other with respect to
matters identified or referred to in this Section 2.10.

 

SECTION 2.11. Limitation on Liability of Parties to Each Other. Except as
provided in this Agreement, the Bank Agent shall have no liability to the
Program Agent, and the Program Agent shall have no liability to the Bank Agent,
except in each case for liability arising from the gross negligence or willful
misconduct of such party or its representatives.

 

SECTION 2.12. Marshalling of Assets. Subject to Section 2.05(b), nothing in this
Agreement will be deemed to require either the Program Agent or the Bank Agent
(i) to proceed against certain property securing any or all of the Bank Claim or
the Purchaser Claim prior to proceeding against other property securing any such
Claim or (ii) to marshal the Senior Loan Collateral or the Purchased Property
(as applicable) upon the enforcement of the Bank Agent’s or the Program Agent’s
rights or remedies under the Bank Loan Documents or Program Documents, as
applicable.

 

SECTION 2.13. Relative Rights of Purchasers and Secured Parties as Among
Themselves. The relative rights of the Purchasers, each as against the other,
with respect to the exercise of the rights and the receipt of the benefits
granted by and to the Program Agent

 

-12-



--------------------------------------------------------------------------------

hereunder shall be determined by mutual agreement among such parties in
accordance with the terms of the Program Documents. Each of the parties hereto
(other than the Program Agent) shall be entitled to rely on the power and
authority of the Program Agent to act on behalf of all of the Purchasers. The
relative rights of the Secured Parties, each as against the other, with respect
to the exercise of the rights and the receipt of the benefits granted by and to
the Bank Agent shall be determined by mutual agreement among the parties in
accordance with the terms of the Bank Loan Documents. Each of the parties hereto
(other than the Bank Agent) shall be entitled to rely conclusively on the power
and authority of the Bank Agent to act on behalf of all of the Secured Parties.

 

SECTION 2.14. Effect upon Bank Loan Documents and Program Documents. By
executing this Agreement, the Parent Undertaking Parties, the U.S. Originators
and the Seller agree to be bound by the provisions hereof (i) as they relate to
the relative rights of the Bank Agent with respect to the property of the Parent
Undertaking Parties and the U.S. Originators and (ii) as they relate to the
relative rights of the U.S. Originators and the Program Agent as creditors of
the Seller. Each of the U.S. Originators and the Seller acknowledges that the
provisions of this Agreement shall not give the Parent Undertaking Parties, the
U.S. Originators or the Seller any substantive rights as against any other
Person and that nothing in this Agreement shall amend, modify, change or
supersede the terms of (x) the Bank Loan Documents as between the Loan Parties,
the Bank Agent and the Secured Parties or (y) the Program Documents as among the
Parent Undertaking Parties, the U.S. Originators, the Seller, the Purchasers,
the Program Agent and the Lock-Box Banks. The Bank Agent hereby approves in form
and substance the terms of the Program Documents (including as the same may be
amended or amended and restated substantially in accordance with draft documents
provided to the Bank Agent on or prior to the date hereof) and the transactions
contemplated thereby and hereby consents to the execution, delivery and
performance by each Parent Undertaking Party, each U.S. Originator and the
Seller of such Program Documents (including as so amended or amended and
restated). Notwithstanding the foregoing, the Bank Agent, on the one hand, and
the Program Agent, on the other hand agree, that, as between themselves, to the
extent the terms and provisions of the Bank Loan Documents or the Program
Documents are inconsistent with the terms and provisions of this Agreement, the
terms and provisions of this Agreement shall control.

 

SECTION 2.15. Accountings. To the extent not provided by the Parent Undertaking
Parties or the U.S. Originators, (a) the Bank Agent agrees to render accounts of
the Bank Claim to the Program Agent upon request, including but not limited to
giving effect to the application of proceeds of any collateral as hereinbefore
provided, and (b) the Program Agent agrees to render statements to the Bank
Agent upon request, which statements shall identify in reasonable detail the
Purchased Receivables and shall render an account of the Purchaser Claim, giving
effect to the application of proceeds of Purchased Property as hereinbefore
provided.

 

SECTION 2.16. Further Assurances. Each of the parties hereto agrees (i) to take
such actions as may be reasonably requested by any other party, whether before,
during or after an Enforcement Period, in order to effect the rules of
distribution and allocation set forth above in this Article 2 and (ii) not to
amend the Bank Loan Documents or the Program Documents, as applicable, in any
manner which would materially alter such rules of distribution and allocation
set forth herein.

 

-13-



--------------------------------------------------------------------------------

ARTICLE 3

MISCELLANEOUS

 

SECTION 3.01. Notices. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including telex
and facsimile communication) and shall be personally delivered or sent by
certified mail, postage prepaid, or overnight courier or facsimile, to the
intended party at the address or facsimile number of such party set forth below
or at such other address or facsimile number as shall be designated by such
party in a written notice to the other parties hereto. All such notices and
communications shall be effective (a) if personally delivered, when received,
(b) if sent by certified mail, four Business Days after having been deposited in
the mail, postage prepaid, (c) if sent by overnight courier, two Business Days
after having been given to such courier, unless sooner received by the addressee
and (d) if transmitted by facsimile, when sent, upon receipt confirmed by
telephone or electronic means. Notices and communications sent hereunder on a
day that is not a Business Day shall be deemed to have been sent on the
following Business Day.

 

If to the Program Agent:

 

Citibank, N.A.

388 Greenwich Street, 19th Floor

New York, New York 10013

Attention: Miles D. McManus

Telephone No.: (212) 816-2372

Telecopier No.: (212) 816-2613

 

If to the Seller:

 

Crown Cork & Seal Receivables (DE) Corporation

919 Market Street

Wilmington, DE 19801

Attention: Michael B. Burns, Vice President and Treasurer

Telephone No.: (215) 698-5036

Telecopier No.: (215) 676-6011

 

-14-



--------------------------------------------------------------------------------

If to any U.S. Originator, addressed to such Person at:

 

c/o Crown Cork & Seal USA, Inc.

One Crown Way

Philadelphia, PA 19154

Attention: Michael B. Burns, Vice President and Treasurer

Telephone No.: (215) 698-5036

Telecopier No.: (215) 676-6011

 

If to any Parent Undertaking Party, addressed to such Person at:

 

c/o Crown Holdings, Inc.

One Crown Way

Philadelphia, PA 19154

Attention: Michael B. Burns, Vice President and Treasurer

Telephone No.: (215) 698-5036

Telecopier No.: (215) 676-6011

 

If to the Bank Agent:

 

Citicorp North America, Inc.

Two Penns Way, Suite 200

New Castle, DE 19720

Attention: Tara Wooster

Telecopier No.: (212) 994-0961

 

With a copy to:

 

Citicorp North America, Inc.

388 Greenwich Street

New York, NY 10013

Attention: William Martens

Telecopier No.: (212) 816-5711

 

Except as otherwise expressly required by this Agreement, no notice shall be
required to be given to any Secured Party under any Bank Loan Document, other
than to Citicorp North America, Inc., as Bank Agent.

 

SECTION 3.02. Agreement Absolute. The Program Agent and the Purchasers shall be
deemed to have entered into the Program Documents in express reliance upon this
Agreement. The Bank Agent and the Secured Parties shall be deemed to have
entered into the Bank Loan Documents in express reliance upon this Agreement.
This Agreement shall be and remain absolute and unconditional under any and all
circumstances, and no acts or omissions on the part of any other party to this
Agreement shall affect or impair the agreement of any party to

 

-15-



--------------------------------------------------------------------------------

this Agreement, unless otherwise agreed to in writing by all of the parties
hereto. This Agreement shall be applicable both before and after the filing of
any petition by or against any Parent Undertaking Party, any U.S. Originator or
the Seller under the Bankruptcy Code and all references herein to any Parent
Undertaking Party, any U.S. Originator or the Seller shall be deemed to apply to
a debtor-in-possession for such party and all allocations of payments among the
parties hereto shall, subject to any court order to the contrary, continue to be
made after the filing of such petition on the same basis that the payments were
to be applied prior to the date of the petition.

 

SECTION 3.03. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of each of the parties hereto and their respective
successors and assigns. The successors and assigns for the Parent Undertaking
Parties, the U.S. Originators and the Seller shall include a
debtor-in-possession or trustee of or for such party. The successors and assigns
for the Bank Agent or the Program Agent, as the case may be, shall include any
successor Bank Agent or Program Agent, as the case may be, appointed under the
terms of the Bank Loan Documents or the Program Documents, as applicable. Each
of the Bank Agent and the Program Agent, as the case may be, agrees not to
transfer any interest it may have in the Bank Loan Documents or the Program
Documents, as the case may be, unless such transferee has been notified of the
existence of this Agreement and has agreed to be bound hereby.

 

SECTION 3.04. Third-Party Beneficiaries. The terms and provisions of this
Agreement shall be for the sole benefit of the parties hereto, the Purchasers
and the Secured Parties and their respective successors and assigns and no other
Person shall have any right, benefit or priority by reason of this Agreement.

 

SECTION 3.05. Amendments, Etc. No amendment or waiver of any provision of this
Agreement shall in any event be effective unless the same shall be in writing
and signed by all the parties hereto, and any such amendment or waiver shall be
effective only in the specific instance and for the specific purpose for which
given.

 

SECTION 3.06. Section Titles. The article and section headings contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.

 

SECTION 3.07. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

SECTION 3.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page of this Agreement by telecopier
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

-16-



--------------------------------------------------------------------------------

SECTION 3.09. Governing Law. THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF
THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

 

SECTION 3.10. Submission to Jurisdiction. (i) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the Bank Loan Documents or Program Documents to which it is
a party, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the extent permitted by law, in such federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any of the Bank Loan Documents or Program Documents shall affect
any right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or any Bank Loan Documents or Program Documents to
which it is a party in the courts of any jurisdiction.

 

(ii) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the Bank Loan Documents
or Program Documents to which it is a party in any New York State or federal
court. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

SECTION 3.11. Consent to Service of Process. Each party to this Agreement
irrevocably consents to service of process by personal delivery, certified mail,
postage prepaid or overnight courier. Nothing in this Agreement will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.

 

SECTION 3.12. Waiver of Jury Trial. Each party to this Agreement waives any
right to a trial by jury in any action or proceeding to enforce or defend any
rights under or relating to this Agreement or any amendment, instrument,
document or agreement delivered or which may in the future be delivered in
connection herewith or therewith or arising from any course of conduct, course
of dealing, statements (whether oral or written), actions of any of the parties
hereto or any other relationship existing in connection with this Agreement, and
agrees that any such action or proceeding shall be tried before a court and not
before a jury.

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

CITIBANK, N.A., as Program Agent

By:

 

/S/    MILES D. MCMANUS

--------------------------------------------------------------------------------

   

Miles D. McManus

   

Vice President and Director

 

Signature Page

to

Crown Holdings Second Amended and Restated Intercreditor Agreement



--------------------------------------------------------------------------------

CROWN HOLDINGS, INC.   CROWN INTERNATIONAL HOLDINGS, INC.

By:

 

/S/    MICHAEL B. BURNS

--------------------------------------------------------------------------------

 

By:

 

/S/    MICHAEL B. BURNS

--------------------------------------------------------------------------------

Name:

 

Michael B. Burns

 

Name:

 

Michael B. Burns

Title:

 

Vice President and Treasurer

 

Title:

 

Vice President and Treasurer

CROWN CORK & SEAL COMPANY, INC.   CROWN CORK & SEAL RECEIVABLES (DE) CORPORATION

By:

 

/S/    MICHAEL B. BURNS

--------------------------------------------------------------------------------

 

By:

 

/S/    MICHAEL B. BURNS

--------------------------------------------------------------------------------

Name:

 

Michael B. Burns

 

Name:

 

Michael B. Burns

Title:

 

Vice President and Treasurer

 

Title:

 

Vice President and Treasurer

CROWN CORK & SEAL USA, INC.

(formerly known as Crown Cork & Seal Company (USA), Inc.)

  CROWN RISDON USA, Inc. (formerly known as Risdon-AMS (USA), Inc.)

By:

 

/S/    MICHAEL B. BURNS

--------------------------------------------------------------------------------

 

By:

 

/S/    MICHAEL B. BURNS

--------------------------------------------------------------------------------

Name:

 

Michael B. Burns

 

Name:

 

Michael B. Burns

Title:

 

Assistant Treasurer

 

Title:

 

Assistant Treasurer

CROWN ZELLER USA, INC. (formerly known as Zeller Plastik, Inc.)        

By:

 

/S/    MICHAEL B. BURNS

--------------------------------------------------------------------------------

       

Name:

 

Michael B. Burns

       

Title:

 

Assistant Treasurer

       

 

Signature Page

to

Crown Holdings Second Amended and Restated Intercreditor Agreement



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC., as Bank Agent

By:

 

/S/    MYLES KASSIN

--------------------------------------------------------------------------------

Name:

 

Myles Kassin

Title:

 

Vice President

 

Signature Page

to

Crown Holdings Second Amended and Restated Intercreditor Agreement



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

INTERCREDITOR AGREEMENT

 

Dated as of September 1, 2004

 

Among

 

CITIBANK, N.A., as Program Agent

 

CROWN HOLDINGS, INC.

 

CROWN INTERNATIONAL HOLDINGS, INC.

 

CROWN CORK & SEAL COMPANY, INC.

 

CROWN CORK & SEAL RECEIVABLES (DE) CORPORATION

 

CROWN CORK & SEAL USA, INC.

 

CROWN RISDON USA, INC.

 

CROWN ZELLER USA, INC.

 

CITICORP NORTH AMERICA, INC., as Bank Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE 1 DEFINITIONS

    

SECTION 1.01. Defined Terms

   3

SECTION 1.02. References to Terms Defined in the Program Documents and the Bank
Loan Documents

   7

ARTICLE 2 INTERCREDITOR PROVISIONS

    

SECTION 2.01. Priorities with Respect to Purchased Property

   7

SECTION 2.02. Respective Interests in Purchased Property and Senior Loan
Collateral

   8

SECTION 2.03. Distribution of Proceeds

   8

SECTION 2.04. Lock-Box Accounts

   8

SECTION 2.05. Enforcement Actions

   9

SECTION 2.06. Access to and Use of Collateral

   10

SECTION 2.07. Notice of Defaults

   11

SECTION 2.08. Agency for Perfection

   11

SECTION 2.09. UCC Notices

   12

SECTION 2.10. Independent Credit Investigations

   12

SECTION 2.11. Limitation on Liability of Parties to Each Other

   12

SECTION 2.12. Marshalling of Assets

   12

SECTION 2.13. Relative Rights of Purchasers and Secured Parties as Among
Themselves

   12

SECTION 2.14. Effect upon Bank Loan Documents and Program Documents

   13

SECTION 2.15. Accountings

   13

SECTION 2.16. Further Assurances

   13

 

i



--------------------------------------------------------------------------------

ARTICLE 3 MISCELLANEOUS

    

SECTION 3.01. Notices

   14

SECTION 3.02. Agreement Absolute

   15

SECTION 3.03. Successors and Assigns

   16

SECTION 3.04. Third–Party Beneficiaries

   16

SECTION 3.05. Amendments, Etc

   16

SECTION 3.06. Section Titles

   16

SECTION 3.07. Severability

   16

SECTION 3.08. Execution in Counterparts

   16

SECTION 3.09. Governing Law

   17

SECTION 3.10. Submission to Jurisdiction

   17

SECTION 3.11. Consent to Service of Process

   17

SECTION 3.12. Waiver of Jury Trial

   17

 

ii